Citation Nr: 1222142	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-02 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from September 1954 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Louisville, Kentucky, which denied reopening of the Veteran's claim for service connection for tinnitus.  The Board reopened and remanded this claim in a February 2012 decision.  The case returns now for appellate consideration.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran's representative submitted a copy of VA Fast Letter 10-35 with the informal hearing presentation.  This is not evidence that requires waiver of consideration by the Agency of Original Jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).


FINDING OF FACT

The Veteran's tinnitus was not manifest during service, within one year of separation from service and is not related to any incident of service, to include noise exposure on flightlines.


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has tinnitus as a result of inservice noise exposure on flightlines.  For the reasons that follow, the Board finds that the Veteran's tinnitus was not manifest during service, within one year of separation from service and is not related to any incident of service, to include noise exposure on flightlines.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran reports current tinnitus.  Lay observation is generally sufficient to establish the current disability element in service connection claims for tinnitus.  See Charles v. Principi, 16 Vet.App. 372 (2002).  The current disability is established.

The Veteran claims noise exposure while working on flightlines during service.  He has indicated that his Military Occupational Specialties (MOS's) included aviation machinist mate.  VA Fast Letter 10-35 indicates that noise exposure is highly likely for aviation machinist mates.  The Veteran is generally competent to report his experiences.  Noise exposure is consistent with the conditions of the Veteran's service.  See 38 U.S.C.A. § 1154(a).  The inservice incurrence event is established.  

The remaining element of service connection is that of a nexus between the inservice incurrence event and the current disability.  See Hickson.  This may be accomplished by either competent lay or medical evidence.  

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has alleged continuity of symptoms exactly once, in an August 2008 statement.  The Veteran stated that he had loss of hearing and ringing in his ears starting in the 1960's that worsened throughout his naval career.  While left unstated, the Veteran meant that the hearing loss and tinnitus continued to the present.  He reported that he informed Navy and VA doctors on many occasions over several years.  The Veteran reported that his hearing loss was caused by working in areas where it was so loud that his teeth would vibrate.  The Veteran is competent to report a history of tinnitus.  He must also do so credibly.  See Buchanan.  

The Veteran's first recorded complaint of ringing in his ears is in an August 1997 claim for benefits.  At that time, the Veteran reported that he had suffered two strokes in June and August 1997.  He reported that he awoke with ringing in his ears following the second stroke.  The Veteran was denied service connection for stroke-like symptoms in a September 1998 rating decision, along with tinnitus.  The claims were readjudicated and denied in a July 2002 rating decision.  He did not appeal that rating decision.  

The Veteran was seen for a February 1999 VA audiology examination, which indicated the presence of tinnitus, constant in the left ear and periodic in the right.  The Veteran described the tinnitus as a ringing or blowing sound that he noticed more at night.  The Veteran's history was not described.  

The Veteran submitted December 2005 and July 2007 private audiology evaluation reports in support of his claim instead.  The December 2005 evaluation indicates that the Veteran denied "ringing/noise" in his ears.  The July 2007 record does not mention tinnitus.  

The Veteran's cardiology records are different:  The Veteran reported worsening dizziness with a sense of buzzing in his ears when bending over and straightening up in July 2004.  The Veteran's March and May 2007 reports of medical history shows that he still had dizziness but does not indicate the presence of ringing in his ears.  

Thus, the Veteran's statements present three scenarios regarding onset of tinnitus.  First, tinnitus began during service and has continued since that time.  Second, that he noticed it after suffering a stroke.  If the Veteran had had tinnitus all along, it is not clear why its presence following a stroke would have warranted mention.  Third, that buzzing in his ears appeared as a complication of worsening dizziness which disappeared in later evaluations.  All of these scenarios rely on the Veteran's report of his own medical history.  Two do not relate tinnitus to service.  The Board also notes that the Veteran has insisted that he has right ear hearing loss present since service.  The Board denied service connection for right ear hearing loss in February 2012 as the condition was not present during service, within one year of service and was not related to inservice noise exposure.  In light of the contradictory statements regarding tinnitus, the Board finds that the Veteran's account of tinnitus since service is not credible.  The Board assigns it no probative value.  

The Board has considered the remaining evidence and whether it supports his claim for service connection.  

In spite of the Veteran's insistence that he told Navy and VA doctors about his tinnitus, there is no mention of it until those entries noted above.  The Veteran's service treatment records do not mention tinnitus complaints.  The Veteran's June 1974 separation examination did not mention complaints of tinnitus.  The Veteran sought treatment through the Department of Defense after his separation.  The Veteran had treatment for ear aches in August 1977 and for left ear otitis externa.  Tinnitus was not mentioned (a situation where, if the Veteran was having ringing in the ears, it would appear to the time in which he would report such a problem).  

The Veteran was seen for an August 1978 VA examination.  At the time, he had resolving otitis externa.  Hearing loss was not found.  Tinnitus was not discussed (again, at a time in which you expect that if he had this problem it would have been cited).  His more recent VA treatment records do not show complaints of tinnitus.  

As discussed, the Veteran's 2004 and 2007 cardiology notes indicate one complaint of buzzing in the Veteran's ears.  The Veteran has, however, been in treatment for coronary artery disease for many years and no additional complaints of tinnitus are present in the record.  

The RO attempted to arrange for a VA examination to determine whether the Veteran's tinnitus was the result of inservice noise exposure.  The Veteran failed to appear.  As he explained in an August 2008 statement, the Veteran's other medical problems prevented him from traveling to a VA Medical Center for an exam.  

The Veteran's representative argues that because no VA medical opinion states that the Veteran's tinnitus is not the result of in-service noise exposure that the claim should be granted.  VA may deny claims of service connection in the absence of an opinion.  See Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010); see also Duenas v. Principi, 18 Vet.App. 512, 517 (2004).  Thus, the contention does not comport with the law. 

The Board finds that the preponderance of the evidence is against a finding that the Veteran had tinnitus either during service and continuous since that time or that has been related to service.  The Veteran has alleged inservice onset and continuity but has not done so credibly.  The remaining evidence does not support continuity to service.  The Board finds that the preponderance of the evidence is against a nexus between the Veteran's current tinnitus disability and service, to include noise exposure on flightlines.

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system (including tinnitus) become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran has not presented a credible history regarding the onset of his tinnitus.  The first recorded complaints of tinnitus were not until 1997, more than two decades after the Veteran's retirement.  The Board finds that the tinnitus was not manifest within one year of separation.  The Veteran cannot benefit from the presumption.

In this regard, it is important to note that the Board routinely grants such claims based solely on lay statements from a veteran.  However, in this case, the Veteran's lay statements are simply not consistent over time, providing the basis to find that the preponderance of evidence does not support this claim.  The Board finds that the Veteran's most credible lay statements indicate that this problem began well after service, following the stroke, with no connection to service.   

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Prior to initial adjudication of the Veteran's claim, a May 2007 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The RO attempted to schedule the Veteran for a VA examination in connection with this claim in 2008.  The Veteran cancelled the VA examination in August 2008, indicating that he could not attend due to medical conditions that prevented him from traveling to a VA Medical Center.  The Board has considered the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2011).  

Furthermore, and in any event, the Board finds that a VA examination and opinion was not necessary to the outcome of this claim.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  In this case, the evidence contained sufficient evidence to decide the case.  As discussed, the Veteran has a current disability, an in-service incurrence event, and relates the two together based on his lay statements.  The Board has, however, determined that his account is not credible and there is no other evidence relating his tinnitus to service.  Such evidence is insufficient to trigger VA's duty to provide an examination.  See Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


